Case 1:19-cv-01375-MEH-NYW Document 73 Filed 05/06/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01375-MEH

  RHONDA PATTERSON-EACHUS,

         Plaintiff,

  v.

  UNITED AIRLINES, INC.,

         Defendant.


                                               ORDER


  Michael E. Hegarty, United States Magistrate Judge.

         The parties’ “Joint Motion to Dismiss Case with Prejudice” [filed May 5, 2021; ECF 72]

  is granted. This case is DISMISSED WITH PREJUDICE, with each party to bear her or its

  own fees and costs. The Clerk of the Court is directed to close this case.

         Dated and entered at Denver, Colorado, this 6th day of May, 2021.

                                                       BY THE COURT:




                                                       Michael E. Hegarty
                                                       United States Magistrate Judge
